
	

113 HR 5675 IH: SAFE TOWERS Act
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5675
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2014
			Mr. Hultgren (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to revise hiring practices for
			 air traffic controller positions, to establish an Air Traffic Control
			 Education and Training Advisory Committee, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Standards Addressing Federal Transparency and Oversight With Evolving Recruitment Specifications
			 Act or the SAFE TOWERS Act.
		2.Hiring of air traffic controllersSection 44506 of title 49, United States Code, is amended by adding at the end the following:
			
				(f)Revision of hiring practices
					(1)Consideration of applicants
						(A)Preference for AT–CTI and VRA applicantsIn appointing individuals to the position of air traffic controller, the Administrator shall give
			 preferential consideration to the following applicants:
							(i)An individual who—
								(I)has successfully completed air traffic controller training and graduated from an institution
			 participating in the Collegiate Training Initiative program maintained
			 under subsection (c)(1); and
								(II)has received an appropriate recommendation from the institution.
								(ii)A qualified individual who is eligible for a veterans recruitment appointment pursuant to section
			 4214 of title 38.
							(iii)A qualified individual who is an eligible veteran, as such term is defined in section 4211 of title
			 38, maintaining aviation experience.
							(B)Consideration of general public applicantsThe Administrator may consider general public applicants for the position of air traffic controller
			 only after completing consideration of the applicants described in
			 subparagraph (A).
						(2)Elimination of biographical assessments
						(A)In generalThe Administrator shall revise the hiring practices of the Administration that apply to applicants
			 for the position of air traffic controller with the Department of
			 Transportation to eliminate the use of a biographical assessment or any
			 other personality test that unduly disqualifies applicants. The revision
			 under this subparagraph shall not be subject to paragraph (3).
						(B)Reconsideration of applicants disqualified on the basis of biographical assessments
							(i)In generalIf an individual applied for the position of air traffic controller with the Department in response
			 to the FG–01 Vacancy Announcement issued on February 10, 2014, and was
			 disqualified from the position as the result of a biographical assessment,
			 the Administrator shall provide the applicant an opportunity to reapply as
			 soon as practicable for the position under the revised hiring practices.
							(ii)Waiver of age restrictionThe Administrator shall waive any maximum age restriction for the position of air traffic
			 controller with the Department that would otherwise disqualify an
			 individual from the position if the individual—
								(I)is reapplying for the position pursuant to clause (i) on or before December 31, 2016; and
								(II)met the maximum age requirement on the date of the individual’s previous application for the
			 position.
								(3)Participation of CTI institutions in revision of hiring practicesBefore making any revision to the hiring practices that apply to applicants for the position of air
			 traffic controller with the Department, the Administrator shall provide
			 the Air Traffic Control Education and Training Advisory Committee
			 established under subsection (g) and institutions of higher education
			 participating in the Collegiate Training Initiative program with notice of
			 the revision and an opportunity to comment..
		3.Collegiate Training InitiativeSection 44506(c)(1) of title 49, United States Code, is amended—
			(1)in the first sentence by striking may maintain and inserting shall maintain; and
			(2)in the second sentence by striking may establish and inserting , in consultation with the Air Traffic Control Education and Training Advisory Committee
			 established under subsection (g), shall establish.
			4.Air Traffic Control Education and Training Advisory Committee
			Section 44506 of title 49, United States Code, is further amended by adding at the end the
			 following:
			
				(g)Air Traffic Control Education and Training Advisory Committee
					(1)EstablishmentThe Administrator shall establish an Air Traffic Control Education and Training Advisory Committee
			 (in this subsection referred to as the Committee).
					(2)DutiesThe Committee shall—
						(A)provide advice and recommendations to the Administrator about the needs, objectives, plans, and
			 content of air traffic controller training programs;
						(B)review the operations of the Collegiate Training Initiative program maintained under subsection
			 (c)(1);
						(C)establish standardized curriculum, required outcomes, and accreditation standards for the
			 Collegiate Training Initiative program; and
						(D)annually review the air traffic controller training initiatives carried out by the Administration
			 and provide advice and recommendations to the Administrator on whether
			 such initiatives are appropriate to meet the needs of the air traffic
			 controller workforce.
						(3)Membership
						(A)Number and appointmentThe Committee shall be composed of 9 members appointed by the Administrator as follows:
							(i)2 individuals based on recommendations of the Association of Collegiate Training Institutions.
							(ii)2 individuals based on recommendations of the National Air Traffic Controllers Association.
							(iii)2 individuals based on recommendations of the University Aviation Association.
							(iv)3 individuals selected by the Administrator who meet the requirements of subparagraph (B).
							(B)QualificationsIndividuals appointed pursuant to subparagraph (A)(iv)—
							(i)may not be employees of the Federal Aviation Administration; and
							(ii)shall be specifically qualified to serve on the Committee as a result of their education, training,
			 and experience.
							(C)Terms
							(i)In generalA member shall be appointed for a term of 2 years.
							(ii)Terms of initial appointeesAs designated by the Administrator at the time of appointment—
								(I)1 of the members first appointed under each of subparagraphs (A)(i), (A)(ii), and (A)(iii) shall be
			 appointed for a term of 3 years; and
								(II)2 of the members first appointed under subparagraph (A)(iv) shall be appointed for terms of 3
			 years.
								(D)Vacancies
							(i)In generalAny member appointed to fill a vacancy occurring before the expiration of the term for which the
			 member’s predecessor was appointed shall be appointed only for the
			 remainder of that term.
							(ii)Interim serviceA member may serve after the expiration of that member’s term until a successor has taken office.
							(iii)Manner of appointmentA vacancy in the Committee shall be filled in the manner in which the original appointment was
			 made.
							(E)Pay; travel expensesMembers shall serve without pay but may receive travel expenses, including per diem in lieu of
			 subsistence, when attending meetings of the Committee in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5.
						(F)ChairpersonThe Chairperson of the Committee shall be elected by a majority of the members.
						(G)MeetingsThe Committee shall meet quarterly and may have additional meetings at the call of the Chairperson.
						(4)Annual report
						(A)In generalNot later than May 31st of each year, the Committee shall submit to Congress and the Administrator
			 an annual report containing—
							(i)the findings and recommendations of the Committee; and
							(ii)beginning with the second annual report, an assessment of whether or not the Administrator has
			 complied with the Committee’s recommendations from the previous year.
							(B)FAA commentsNot later than 60 days after the date of submission of an annual report that includes an assessment
			 described in subparagraph (A)(ii), the Administrator shall submit to
			 Congress and the Committee a report containing the Administrator’s written
			 response to the assessment, including an explanation as to why the
			 Administrator did or did not comply with each recommendation of the
			 Committee.
						(5)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the
			 termination of advisory committees) shall not apply to the Committee.
					.
		5.Best practices for training air traffic controllersSection 44506 of title 49, United States Code, is further amended by adding at the end the
			 following:
			
				(h)Best practices for trainingThe Administrator, in consultation with the Air Traffic Control Education and Training Advisory
			 Committee established under subsection (g), shall take into consideration
			 any locally developed training initiatives for air traffic controllers for
			 use in establishing best practices nationwide..
		
